Title: Thomas Jefferson to Patrick Gibson, 10 September 1818
From: Jefferson, Thomas
To: Gibson, Patrick


          
            Dear Sir
            Monticello Sep. 10. 18.
          
          I returned a few days ago from the springs, my health entirely prostrated by the use of the waters. they produced an imposthume, which with the torment of the journey back reduced me very low, so that I am not yet able to set up to write. but I am sensibly mending. my first attention has been to provide against your suffering as my endorser by the bank curtailments. my grandson tells me he sent you on my account 50. Bar. flour in Aug. the river being low we are obliged to send half loads to Columbia, where we lodged 50. Barrels of flour some days ago, and yesterday we loaded another half load on 2 boats, which are gone off and will take on the whole 100 barrels to you immediately. these you must sell for the current price so as to meet the curtailments. I  now send you renewable notes for the banks of the US and of Virginia, blank, as I know not how to fill them. I have prepared a third for the note in the US. bank endorsed by my grandson, who not being here to endorse it I have thought it best not to lose a mail for these, and will inclose that by the next mail.  the 150. barrels sent off in the last and present month will I hope cover your balance of July 1. and the curtailments of Aug. & Sep. for those of Oct. and Nov. be assured that timely provision shall be made so that you shall not suffer.my flour being all ready in the mill, our only difficulties are boats & the state of the river. immediately on Johnson’s return I shall send off another 50. Bar. because I shall be obliged within a short time to draw on you for about 300.D.
          I expect that mr Johnson of Petersburg sent you some time ago a cask of Scuppernon wine for me. that 2. cases of Tuscan wines addressed to you by the Collector of Phila Aug. 13. are now with you, and hope that 9 cases of wine addressed to you by the Collector of Alexa Aug. 28. & a box of Maccaroni will be arrived by the time the boats get down, and that they will bring them all up. I salute you with affectionate friendship.
          Th: Jefferson
        